Per Curiam.

Section 2905.342, Revised Code, making it *16a misdemeanor to have in one’s possession an obscene motion picture film, without reference to knowledge or scienter on the part of an accused, is unconstitutional. City of Cincinnati v. Marshall, 172 Ohio St., 280; Smith v. California, 361 U. S., 147.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Zimmerman, acting C. J., Radcliff, Taft, Matthias, Bell and Herbert, JJ., concur.
Zimmerman, J., sitting in the place and stead of Weygandt, C. J.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Zimmerman, J.